Title: To Thomas Jefferson from John Dickinson, 27 June 1801
From: Dickinson, John
To: Jefferson, Thomas


               
                  My dear Friend,
                  Wilmington the 27th of the 6th Month 1801
               
               Thy Letter of the twenty first was recieved the Day before Yesterday, and as I value thy Esteem at a very high Rate, it gave Me great Pleasure.
               If it be possible, that I can render any service to thee by offering my sentiments on things relating to this state or on the broader scale of the Union, I shall cheerfully express them, being fully persuaded that therein I shall, in the best Manner I can, serve my Country.
               When a person attentively surveying the World, observes the Variety of Opinions on the same subjects, and the peculiarity of Circumstances occasioning such Variety, however he may condemn some of them as erroneous or injurious, yet, if they are held in sincerity he will regard the holders of them with Complacency and not with aversion. He sees his fellow creatures wandering from salutary Truths, to which he wishes to bring them back, for their own Welfare as well as for the general Benefit.  These Dispositions are accordant with the Goodness of the Common Parent, which has invested all his rational Creatures with equal Rights, and with propensities favorable to mutual Felicity. Actual Republicanism is a system of human Invention, for carrying these benevolent and sacred Principles into Effect by the Diffusion of Happiness.  Republicans therefore, cannot in any Consistency with the Principles of their system, proscribe any of their Fellow Citizens, merely for a Difference of political Opinion. “This would be making,” as Livy says, “two Cities out of one.”
               On this important point, real Republicans are not governed by Reasonings only. They discover in themselves sensations superior to Arguments. Their Benignity is not completely gratified, unless their adversaries share in their satisfactions.
               The prudence of such a Conduct is questioned by some; its Efficacy by others.  To both it may be replied that parties consist of dissolvable Materials; and that every Country in Europe, and particularly England, furnishes Instances of parties agitated by the most furious Rage against each other, of which no Traces are now to be found but in the pages of History.
               There is one peril peculiar to a successful party, of which many Examples, antient and modern occurr—that is—of its dividing. We have not been without a domestic sample of this kind.  In every age and in every Land an eager selfishness has been the source of this Evil.  At present, there is little to be apprehended by Republicans on this Head, tho it may not be improper to consider such an Event as a possibility: for, then the Attention will be duely engaged in guarding against it. The greatest Danger to Rulers is, while the Passions are in Conflict. That Danger may be wiled by two Modes of proceeding. First, by engaging in Measures that will gradually withdraw the Hand from the Objects of Contest, and more especially, if the Measures are such as both parties may approve. An agreement in these latter Affairs, will be a kind of opiate against former Feuds. Secondly, by turning the Countenance of Government with Respect and Kindness upon those, who differ from the Rulers in Opinion.
               Here immediately “the serious Difficulties” open to View.
               It is to be lamented, that many who join with us, are not well enough acquainted with the Wisdom or Temper of their profession. Their Ardor is honest, too often tendered with a vindictive Spirit, and sometimes dash’d with more than a sufficiency of Selfishness.  These are not the best, tho frequently the most importunate of Counsellors.
               Perfectly assured as I am, that the Chief Magistrate of my Country, aims at the Universal Good of his Fellow Citizens, and invited as I am by his obliging Condescension, I let my Thoughts flow from my Pen without Reserve.
               It seems to Me impossible for the President to have adopted a more wise Method for obtaining useful Information, than that of being on Terms of confidential Intercourse with several persons in each state on whom he can rely. Yet, that Method will not solve every Difficulty.
               The Character of the Administration is to be fixed, in the Opinion of the World.  It is to be acknowledged to be mild, firm, generous, dignified. Disdaining to court its Enemies, it will not be unduely influenced by its Friends. The Administrator will act as the Father of his Country.
               Taking this elevated station, I wish him to make two or three capital promotions of his Opponents with proper pauses between the appointments, so that each may make its full Impression.  I do not mean from among those in Congress, who abusing the Trust reposed in them, and sinking against better Knowledge, have for unworthy purposes, by a vile sophistry striven to confound all Distinctions between Right and wrong, audaciously violated the Constitution, and avowed Doctrines utterly incompatible with the Maxims of Liberty. Let us leave these Tarentines and the angry Deities they worship in Company together.
               Among these promotions I should like to see the son of our Enemy, John Adams, appointed Minister to the Court of Petersburgh. The more unexpected such an Act, the greater will be its Effect.  It implies a serene Confidence in the Provider, and that his Mind moves in a Region above the stormy or the obscuring passions.
               Another Consideration will come home to such a Heart as thine. This honorable Regard to a falling Family, will be soothing to them. It may render them less unhappy; and as it is a blessed Thing to have a power of doing Good to others, even a Chance of its application is valuable. As to political Considerations, internal or external, they appear to Me decisive.  As to the first, it may be sufficient to add to what has been said, that the warm persons who may be displeased, will become reconciled. As to the second, I have never heard any satisfactory Reason assigned, why the greatest Northern Power has been slighted by our prompt advances to those that are inferior.
               The Accession of a new Prince, the points of public Law now in Controversy, and a Number of accompanying Circumstances, seems to call upon Us to form a Treaty that shall recognize Principles favorable to Mankind, and convince Russia, that We wish to come to her Market for some of her Manufactures.
               It strikes Me, that a perfectly friendly Intercourse with that Country and with France, is of more Importance to Us, than with any other two Nations in Europe. As to the other Promotions that have been mentioned, by being remarkable and seasonable, they will operate desireably in tranquilizing Minds that are too much heated.
               These Dispositions being made, the Distribution of other Offices may go on without giving much Disgust, especially as great Changes must be made, before one party can be brought up to an Equality with the other.
               Respecting this state, some of the best informed Citizens are of opinion, that no Removals should take Place, unless for Malversation in Office, before the next Session of Congress.
               Called upon as I am by thy Friendship and Love of Country, I shall plainly answer the Case proposed.
               If nothing shall be decided by the instituted Enquiry, yet, if “electioneering Activity” be admitted as a Cause of Removal, I question, whether any Man in these states has been more zealous in that Way, than the Officer mentioned.
               Two persons here wish to succeed him, John Bennet, an Officer of Merit in our revolutionary War, and Thomas Mendenhall, who as a private Individual suffered a good Deal in that War. I have never heard the Character of either of them impeached. They are both worthy Republicans. I think, the last is the best qualified for the Office.
               When any other Alterations are meditated in this State, I shall be ready to give my sentiments with a Cheerfulness and Impartiality becoming a Man, who fervently desires, thy administration may be beneficial to thy Country and honorable to thyself, and who is with the strictest Truth thy affectionate Friend,
               
                  
                     John Dickinson
                  
               
            